Exhibit 99.2 Rights Offering Presentation May 2010 Safe Harbor Statement 1 Background2 Strategy and Plan3 Management Track Record - Successful History in Sector 4 Management Track Record - Summary 5 Royal Wolf - Overview 6 Royal Wolf - Footprint 7 Royal Wolf -Fleet 8 Royal Wolf - Revenues and Adjusted EBITDA 9 Pac-Van - Overview 10 Pac-Van - Footprint 11 Pac-Van - Fleet 12 Pac-Van - Revenues and Adjusted EBITDA 13 TTM Revenues and Adjusted EBITDA 14 Key Financial Highlights 15 Valuation Comparison16 Other Business and Financial Information17 Investment Summary 18 Rights Offering Summary 19 Unit Valuation20 Key Dates and Contacts 21 Rights Offering Presentation Table of Contents DescriptionPages i Rights Offering Presentation Safe Harbor Statement 1 Statements in this presentation that are not historical facts are forward-looking statements. Such forward-looking statements include, but are not limited to, prospects of General Finance, Pac-Van and Royal Wolf.We believe that the expectations represented by our forward looking statements are reasonable, yet there can be no assurance that such expectations will prove to be correct. Furthermore, unless otherwise stated, the forward looking statements contained in this presentation or made in conjunction with this presentation are made as of the date of the presentation, and we do not undertake any obligation to update publicly or to revise any of the included forward-looking statements, whether as a result of new information, future events or otherwise unless required by applicable legislation or regulation. The forward-looking statements contained in this presentation expressly qualified by this cautionary statement. Interested parties are cautioned that these forward-looking statements involve certain risks and uncertainties, including those contained in filings with the Securities and Exchange Commission; such as General Finance’s Annual Report on Form 10-K for the fiscal year ended June 30, 2009, the Quarterly Reports on Form 10-Q filed during the fiscal year ending June 30, 2010 and the prospectus for the rights offering. General Finance Corporation is a holding company that: 4Acquired Royal Wolf in September 2007 4Acquired Pac-Van in October 2008 4Is traded on the NASDAQ Global Market •Common stock (GFN) •Units (GFNU) •Warrants (GFNCW) 4Has its corporate headquarters in Pasadena, California Rights Offering Presentation Background 2 Ourshort-term strategy is to reduce our indebtedness and maximize cash flows. Our long-term strategy and business plan is to acquire and operate rental services and specialty finance businesses in North America, Europe and Asia-Pacific in the modular space and mobile storage industries (“portable services”) with the following characteristics: 4Existing or potential market leadership 4Strong management teams at each region 4Mobile storage (containers) fleet 4Strong leasing revenues Rights Offering Presentation Strategy and Plan 3 Rights Offering Presentation Management Track Record - Successful History in Sector Mobile Storage Group 4Ron Valenta founded one of the largest lessors /sellers of portable storage containers, trailers, and portable office units throughout the United States and the United Kingdom 4Ron’s successful track record demonstrates experience in implementing operational changes and cost controls combined with acquisitions •Increased utilization rates and lease rates, created national accounts program and implemented an acquisition program •Effective cost controls •Over 80 acquisitions ranging up to $65 million •Fifteen year CAGR of 40% for revenue, 33% for EBITDA and 101% ROI Other Rental Services - portable sanitation, document storage, temp fencing 4Ron also founded the largest west coast provider of portable sanitation services prior to its sale, in October 1998 •Consolidated fragmented industry through aggressive acquisition campaign complemented by operational changes and strong organic growth •Nine acquisitions totaling $28 million and 17% per annum organic growth •Investors contributed $1.4 million over 6 years and netted an IRR of 76% 4Key aspect of rental services is the quality of local operations and management 4 Rights Offering Presentation Management Track Record- Summary 4During the past 15 years, members of management have completed over 84 acquisitions Mobile Storage Group Inc. 101% IRR over 12 years million Portosan Company LLC 76% IRR over 6 years million million Portosan Company Inc. 2,933% IRR over 2 years million Portoshred LLC 67% IRR over 3 years 5 Rights Offering Presentation Royal Wolf - Overview 4We acquired 86.2% of Royal Wolf, the largest mobile storage container company in Australia in September 2007 as our first operating company 4Royal Wolf has an experienced management team and a base for the Asia-Pacific theater 4Royal Wolf New Zealand, the largest portable storage provider in New Zealand, was acquired in April 2008 4Five other acquisitions completed 4Storage Containers: Royal Wolf leases and sells: •Portable containers for on-site storage •Portable container buildings as site offices and for temporary accommodations •Freight containers specifically designed for the transport of products by road and rail 6 Rights Offering Presentation Royal Wolf - Footprint Hornsby, NSW Headquarters 4Serves customers through Retail (small to mid-sized businesses) and National Accounts 4Retail operated through an Australia and New Zealand-wide network of 24 customer service centers or CSC’s 4National Accounts sells or leases containers to specific industry sectors, primarily the following : •Mining and Defense •Transport (Road & Rail) •Moving and Storage (Removals) 7 Rights Offering Presentation Royal Wolf - Fleet Fleet Composition At March 31, 2010 (in 000’s) 8 Total Units Total Leased Units Utilization 79.0% 81.0% Rights Offering Presentation Royal Wolf- Revenues and Adjusted EBITDA (a) 9 (a) Earnings before interest expense, income tax, depreciation and amortization and other non-operating costs and income (EBITDA and adjusted EBITDA) are a supplemental measure of performance that is not required by, or presented in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”).Adjusted EBITDA (which adds back share-based compensation expense and non-operating costs and income) is a non-U.S. GAAP measure, is not a measurement of our financial performance under U.S. GAAP and should not be considered as an alternative to net income, income from operations or any other performance measures derived in accordance with U.S. GAAP or as an alternative to cash flow from operating, investing or financing activities as a measure of liquidity.We present adjusted EBITDA because we consider it to be an important supplemental measure of our performance and because it is frequently used by securities analysts, investors and other interested parties in the evaluation of companies in our industry, many of which present EBITDA and a form of our adjusted EBITDA when reporting their results. Rights Offering Presentation Pac-Van - Overview 4We acquired Pac-Van in October 2008 4Pac-Van operates 26 branch locations across 18 states in the U.S. 4Pac-Van’s experienced management team has been in place for an average of over ten years and have managed through prior economic downturns 4Pac-Van leases and sells: •Modular buildings •Mobile offices •Portable storage containers to primarily the commercial, industrial, construction, government and education sectors 4Pac-Van also provides ancillary services such as steps, furniture, security systems and other items 10 Rights Offering Presentation Pac-Van - Footprint Denver - 1999 Kansas City - 2000 St. Louis - 1996 Chicago - 1998 Indianapolis - 1993 Cincinnati - 1997 Columbus - 1993 Cleveland - 1995 Pittsburgh - 1998 Memphis - 1997 Orlando - 1997 Louisville - 1994 Charlotte - 1999 Charleston - 1998 Toledo - 1996 Jacksonville - 2007 Bakersfield - 2008 L.A. Fontana - 2008 Atlanta - 2008 Trenton - 2008 Headquarters Salt Lake City - 2008 11 Nashville - 1996Dallas / Ft. Worth – 2008 Phoenix – 1998 Las Vegas – 1998 Major Business States Ancillary States Rights Offering Presentation Pac-Van - Fleet 9% 33% Fleet Composition At March 31, 2010 (in 000’s) 58% 12 Total Units Total Leased Units Utilization 78.8% 63.2% 76.6% Rights Offering Presentation Pac-Van - Revenues and Adjusted EBITDA (a) 13 (a) Earnings before interest expense, income tax, depreciation and amortization and other non-operating costs and income (EBITDA and adjusted EBITDA) are a supplemental measure of performance that is not required by, or presented in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”).Adjusted EBITDA (which adds back share-based compensation expense and non-operating costs and income) is a non-U.S. GAAP measure, is not a measurement of our financial performance under U.S. GAAP and should not be considered as an alternative to net income, income from operations or any other performance measures derived in accordance with U.S. GAAP or as an alternative to cash flow from operating, investing or financing activities as a measure of liquidity.We present adjusted EBITDA because we consider it to be an important supplemental measure of our performance and because it is frequently used by securities analysts, investors and other interested parties in the evaluation of companies in our industry, many of which present EBITDA and a form of our adjusted EBITDA when reporting their results. Rights Offering Presentation TTM Revenues and Adjusted EBITDA (a) (a) Earnings before interest expense, income tax, depreciation and amortization and other non-operating costs and income (EBITDA and adjusted EBITDA) are a supplemental measure of performance that is not required by, or presented in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”).
